Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-45 are pending in this application.

Election/Restrictions
Applicant’s election with traverse of Group I and a species in the reply filed on 07/28/2021 is acknowledged.  After further review of the case and the search results, it is deemed necessary to withdraw the Restriction Requirement between Groups I and II.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Feng Shan on 08/04/2021.
The application has been amended as follows: 

In claim 45 (page 25, line 3), replace “includes but not limited to” with --is selected from--. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-45 are free from prior art.  The closest prior art is CN 103380112 A that teaches compounds (S1P1) agonists.  Said prior art is different from the instant claimed compounds because the main core structure of said prior art is bicyclic. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
6.	Applicant’s Information Disclosure Statement, filed on 11/25/2020, 09/24/2020, 05/22/2020 and 06/17/2019 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



August 4, 2021